            Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 1 of 20



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     100 Pine Street, Suite 1250
3    San Francisco, CA 94111
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Defendant
     RANDALL STEVEN CURTIS
7
                                UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                   OAKLAND DIVISION
11
                                             Case No. 4:19 Cv 2184 PJH
12   “AMY,” et al.,
                                             DEFENDANT CURTIS’S OBJECTIONS AND
13                    Plaintiffs,            REPLY TO PLAINTIFFS’ SUPPLEMENTAL
                                             PRESENTATION IN SUPPORT OF
14
                                             SUMMARY JUDGMENT
     RANDALL STEVEN CURTIS,
15
                                             Date Filed: April 23, 2019
16                    Defendant.             Trial Date: June 21, 2021
17
                                             Before the Honorable Phyllis J. Hamilton
18                                           Chief United States District Judge

19

20

21

22

23

24

25

26

27

28
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 2 of 20



 1
            As permitted by the Court, see ECF 170 at 3:10-15, Defendant Randall Curtis, by and
 2
     through his counsel, files these Objections and Reply to Plaintiffs’ Supplemental Presentation in
 3
     Support of Summary Judgment, filed at ECF 175.
 4
                  UNDISPUTED FACTS AND GENERAL OBJECTIONS AND REPLY
 5
            1. “Fact discovery in this case closed on October 29, 2020.” ECF 171 (Order) at 1:19.
 6
     The evening before then, on October 28, Plaintiffs provided notice of 32 additional witnesses
 7
     upon which they would rely, including law enforcement “points of contact.” ECF 146-18 (Ex. E
 8
     to unredacted Declaration of Ethan A. Balogh). Defendant could not seek discovery from any of
 9
     these witnesses before the October 29 discovery cut-off. ECF 171 (Order) at 3:9-13 (“Discovery
10
     requests that all for responses or depositions after the applicable discovery cutoff are not
11
     enforceable[,]” citing Civil L. R. 37-3.1 Plaintiffs have provided no reason why they failed to
12
     provide notice of their intent to rely on these witnesses before October 28, most of whom
13
     Plaintiffs claim they have known and known about since no later than the time of the disclosure
14
     of their abuse by their fathers, family members, and caregivers. See e.g., ECF 159 & 176 at
15
     10:14-12:25. While the Court ruled that Plaintiffs “disclosed [these witnesses] within the
16
     discovery cut-off period[,]” ECF 176 at 30:9-10, they did so on the second-to-last-day, and thus at
17
     a time when Defendant could not seek discovery from or about them because the requests would
18
     require “responses or depositions after the applicable discovery cutoff[.]” ECF 171 (Order) at
19
     3:9-13. As a result, Plaintiffs’ supplemental disclosures were not timely under Rule 37 because
20
     they divested Defendant of his ability to exercise any discovery rights with respect to the
21
     testimony Plaintiffs would later offer from these individuals. See also ECF 148 at 9:3-10:20.
22
            With respect to these fact witnesses, Plaintiffs never produced any expert reports pursuant
23
     Fed. R. Civ. P. 26(b)(2), such that Plaintiffs plainly did not disclose that any would be called
24
     upon to serve as expert witnesses at trial. See ECF 146-11 ¶ 2 (unredacted Declaration of Ethan
25
     A. Balogh) & 146-17 (unredacted Ex. D to Declaration of Ethan A. Balogh); see also ECF 176 at
26
27          1
                For all ECF citations, we cite to the ECF-generated page numbers atop each page.
28

30
                                                        1
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 3 of 20



 1
     28:14-17 (Plaintiffs’ counsel conceding that Plaintiffs failed to disclose any expert reports
 2
     respecting the POC witnesses). So too, Plaintiffs do not explain how they could obtain and
 3
     present declarations from POC witnesses but could not prepare and produce expert reports
 4
     identifying any areas of expertise and proffered expert testimony upon which they might rely.
 5
     Considering that some POC witnesses are retired law enforcement, Plaintiffs’ suggestion that
 6
     their active status somehow affected their testimony is even less persuasive.
 7
            In any event, for these reasons presented above, Plaintiffs’ 23rd hour disclosures are
 8
     untimely, see Fed. R. Civ. P. 37(c)(1); Yetti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d
 9
     1101, 1106 (9th Cir. 2001); Hoffman v. Constr. Protective Services, Inc., 541 F.3d 1175, 1179-80
10
     (9th Cir. 2008). As a result, the Court may not consider any evidence offered through these
11
     untimely-disclosed witnesses, because Defendant had no opportunity to seek discovery from
12
     them. See also ECF 149 at 8:16-9:20.
13
            2. The expert for which Plaintiffs disclosed expert reports, as required to present
14
     expert testimony, see Fed. R. Civ. P. 26(b)(2), Kevin Laws, could not locate any images of
15
     Plaintiffs Amy, Erika, Tori, Sarah, Lily, Jessica, Pia, Mya, or Maureen on the media S/A Popper
16
     told him was seized from Defendant. See ECF 149 at 19:5-22; ECF 146-15 at 0001-48; ECF 146-
17
     13 at 127:7-129:4, 150:8-12); see also ECF 176 at 8:7:25-8:14 (confessing Laws inability to
18
     identify the majority of Plaintiffs) and thus relying on further hearsay from Barfuss about
19
     subsequent “redacted” photographs that may or may not have come from Defendant’s media.)
20
     Laws did not inspect any chain of custody, and did not confirm in any way that “copy” of the
21
     media that Popper provided to him, and made representations about, was in fact the media seized
22
     from Defendant. ECF 146-5 at 95:5-97:18. Instead of undertaking such important tasks, Laws
23
     simply accepted S/A Popper’s and “his supervisor’s” statements that the “copied” drive he
24
     reviewed, in fact, contained files seized from Defendant’s specific media devices. Id. at 97:14-
25
     18. In other words, Laws entire analysis ignored any verification or inspection of the actual
26
     ////
27
     ////
28
     ////
30
                                                        2
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 4 of 20



 1
     media seized from Defendant, and instead relies on hearsay about some purported “copy” of those
 2
     files. 2
 3
                3. Plaintiffs never served ECF 139-4 upon Defendant, despite Defendant’s repeated
 4
     requests and complaints, see e.g., ECF 156 ¶ 7. Although the rules require such service and proof
 5
     of service with respect to sealed filings, see Civil L. R. 75-9(e), Fed. R. Civ. P. 5, Defendant’s
 6
     objection to the continued lack of service at the time of the summary judgment hearing fell on
 7
     deaf ears. See ECF 176 at 35:17-37:13. Defendant contends that Plaintiffs failure of service
 8
     compels denial of their motion pursuant to the Federal Rules of Civil Procedure and this Court’s
 9
     local rules.
10
                4. Defendant objects to the Court’s participation in the litigation, rather than simply
11
     ruling upon the parties’ competing presentations as is required. See United States v. Sineneng-
12
     Smith, 140 S. Ct. 1575 (2020). For example, while Plaintiffs proffered Kevin Laws as an expert
13
     on the question of Plaintiffs’ identities, provided expert reports about the same, see ECF 146-3,
14
     146-5, 146-6 & 146-9, and Laws testified about the same, see e.g., ECF 146-5 at 79:15-88:22, this
15
     Court declared “[t]hat’s not his job[,]” ECF 176 at 5:16-19, although Plaintiffs had declared that
16
     was his job. Defendant further contends that Plaintiffs attempted to foster additional judicial
17
     participation when they provided a draft their supplemental presentation to the Court’s clerk for
18
     comment and/or editing by the Court before filing. See Declaration of Ethan A. Balogh filed
19
     March 19, 2021 (“Balogh Supp. Decl.”) ¶ 2 and Exs. A & B.
20
                This state of affair is especially concerning here, where Plaintiffs declared that their
21
     motion sufficed, and Plaintiffs did not seek any dispensation, and instead urged the Court to rule
22
     on their papers. ECF 140 & 159. Because their showings have fallen short, the answer should be
23
     clear: a denial of summary judgment and requiring the parties to proceed to trial.
24
                5. Defendant objects that the Court’s post trial ruling was one-sided and reflects bias by
25
     providing Plaintiffs seven days to prepare there supplemental presentation, while limiting the time
26
                2
27            It cannot be disputed that Plaintiffs could have sought discovery from the United States,
     including Rule 30 deposition testimony from Popper and/or Barfuss, to obtain evidence to present
28   to this Court. Plaintiffs decided not to proceed in that most regular of manners, and their failure
     of proof lies on their shoulders, and no other party’s.
30
                                                            3
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 5 of 20



 1
     for Defendant to respond to four days. ECF 170; see also Liteky v. United States, 510 U.S. 540,
 2
     543-555 (1994).
 3
            6. Defendant continues to object to the Court’s instruction that it will take evidence from
 4
     Agent Popper, ex parte and in camera, to resolve the fact questions presented by Plaintiffs’
 5
     claims. ECF 170 at 3:27-4:5. Defendant contends that Fifth Amendment due process, his Sixth
 6
     Amendment right confront witnesses against him, and his Seventh Amendment jury trial right
 7
     each and collectively condemn the use a judicial star chamber to obtain and assess evidence to
 8
     decide the pending motions.
 9
     SPECIFIC OBJECTIONS AND REPLIES TO PLAINTIFFS’ INDIVIDUAL SHOWINGS
10
            1. Plaintiff “Amy”
11
            “Amy” contends that file “!12[1200].jpg contains sexual content, citing ECF 139-4 ¶ 5, p.
12
     375, , 11. 13-20, p. 377.3
13
            First, Defendant was not provided the opportunity to depose “Amy.” Rather, the Court
14
     accepted the basis of this testimony—that “Amy” is in fact a victim of sexual abuse—as the basis
15
     to deny Defendant his Rule 30 rights to depose her and examine her on that predicate factual
16
     question. ECF 131. Respectfully, that circular logic gets it backward: “Amy’s” “identity remains
17
     subject to proof[,]” ECF 131 at 4:21, and it improper to assume the answer in her favor without
18
     providing Defendant the opportunity to test that claim. See e.g., ECF 117.
19
            So too, at the time the Court issued that ruling, Plaintiff “Amy” had declared that “identity
20
     is not an issue for discovery as the criminal court found each of the Plaintiffs to be victims of the
21
     predicate crime[,]” ECF 127 at 5:1-2, which of course, was patently false. ECF 131 at 4:6-20.4
22
            3
23              As stated, Plaintiffs have not served upon Defendant any copy of ECF 139-4, and as a
     result, it is far from clear that the materials provided by Plaintiffs match up with that pleading.
24   Defendant objects to this state of affairs, as set forth above, presented in the motion hearing, and
     set forth in counsel’s February 5 declaration. Defendant shall work off the publicly-filed ECF
25
     140 (at 372 for Amy, which presents some version of a declaration purportedly from “Amy.”)
26   with respect to responding to Plaintiffs’ supplemental presentation.

27
            4
              Indeed, as Plaintiffs then conceded, “[w]ere Plaintiffs herein not identified in the
     underlying criminal case . . . it might be appropriate to order further discovery.” ECF 127 at
28   5:14-15.
30
                                                        4
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 6 of 20



 1
            As for her untested claim of identity, “Amy” declares that she is the person reflected in
 2
     Ex. 1 to her declaration. But Exhibit 1 is completely redacted, and Defendant further has been
 3
     deprived of any ability to challenge that contention of fact. (The same is true for all of the
 4
     redactions on the publicly-filed brief; Defendant, while maintaining his objections to Plaintiffs’
 5
     lack of proper service, will work of the set of materials provided by Plaintiffs, as he has no other
 6
     choice.)
 7
            Next, Plaintiffs assert that with respect to file name “!12[1200].jpg, “Amy describes the
 8
     sexual content of the image at paragraph 5 of her declaration.” ECF 175 at 2:25-28. But that is
 9
     not true. Nothing in her declaration filed at ECF 140 identifies the file name at all. Rather, this
10
     photograph, which Amy has never seen before, does not include her face and is from at least 25
11
     years ago. See ECF 140 at 373 ¶ 5. Even further, with respect to the photograph, Amy’s
12
     declaration establishes she has been told it is a picture of her, not that she authenticated any such
13
     fact. Id. (“My attorney showed me the photo attached as Ex. 1 and I understand that it is one of
14
     the child sex abuse photographs that the police confiscated from Randall Curtis.”)
15
            Confusing matters worse is Plaintiffs assertion that Ex.1 is the “same image as 2” found in
16
     the declaration of Kevin Laws ECF 139-4. ECF 175 at 3:5-12. But no witness has attested to that
17
     alleged fact.
18
            Finally, and dispositively, Plaintiff relies on inadmissible hearsay—an NCMEC report—
19
     to declare that the image they present constitutes “image: !12[1200].jpg” that was allegedly found
20
     on Defendant’s computer media. See Fed. R. Evid. 801.5 As each NCMEC report makes plain at
21
     its header: “The following does not constitute verification of the identity of the child.” And not
22
     only do these hearsay reports expressly disclaim accuracy or reliability, Plaintiffs’ attempt to use
23
     them here are even more problematic more problematic, because no witness has presented
24
     evidence that the image presented with Amy’s declaration (1) was found on Defendant’s media,
25

26          5
              Plaintiffs’ counsel have conceded that the notifications they receive with respect to
     alleged victim identification are not reliable because they sometimes incorrectly identify alleged
27   victims. ECF 140 at 137 (Declaration of Margaret Mabie in Support of Motion for Summary
     Judgment) ¶¶ 3-4.
28

30
                                                         5
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 7 of 20



 1
     or (2) is, in fact, “image: !12[1200].jpg.” In the Declaration of Kevin Laws in support of
 2
     Plaintiffs’ Motion for Summary Judgment that Defendant possesses, see ECF 140 at 144, Laws
 3
     makes no mention of Amy, and makes no mention of “image: !12[1200].jpg.” And while Laws
 4
     tries to rely on hearsay to suggest that these images were found on Defendant’s media, he doesn’t
 5
     in fact go that far. See ECF 140 at 158 ¶ 11 (“The file names on the redacted images correspond
 6
     to a number, but not all, of those images viewed by me in the course of my evidence review in
 7
     this matter. The file names of the redacted photos correspond as well as to file names listed in
 8
     the NCMEC report for the various series”) (emphasis added).6
 9
            Thus not only does Plaintiff Amy rely on inadmissible, testimonial hearsay, viz., that S/A
10
     Popper or S/A Barfuss told Laws which images purportedly came from Defendant’s media, the
11
     redacted images he provided aren’t even those, but instead are “images representing the
12
     Plaintiffs’ child exploitation series[,]” and not the actual images found on Defendant’s media.
13
            For each of these reasons, Amy has failed to meet her burden to obtain summary
14
     judgment, and the Court should set her case for trial.
15
            2. Plaintiffs “Erika” and “Tori.”
16
            The mother of Erika and Tori could not determine which person is purportedly depicted in
17
     the image she attaches to her declaration. See ECF 140 at 364 (Declaration of Jane Smith) ¶ 6
18
     (“The redacted photograph attached as Exhibit 1 is a photograph of Erika or Tori.”) Thus neither
19
     Erika nor Tori has established her identity by a preponderance of the evidence.
20
            Next, Plaintiffs claim that “File Name: mAM8xEc.jpg” constitutes child pornography
21
     based on a confidential settlement letter sent by defense counsel. ECF 175 at 3:13-20. But Fed.
22
     R. Evid. 408 & 801 preclude reliance on that hearsay letter to prove the facts of this case. See
23
     also ECF 148 at 24:12-21. Moreover, nothing in that letter reflects that it relates to File Name:
24

25          6
                Plaintiffs’ careful construction of that sentence, which was drafted by Plaintiffs’ counsel
     Carol Hepburn, and not Laws, see ECF 149 at 15:1-16:9 & n.11, to state that the sanitized photos
26   “correspond to files names” without claiming of specifying (1) the photographs correspond to
     “all” file names or (2) identifying which files names they correspond to, as well as the content of
27
     those files, is a dodge, and insufficient, as Defendant has argued and now is plain yet again. See
28   ECF 149 at 18:18-19:5.

30
                                                         6
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 8 of 20



 1
     mAM8xEc.jpg, and Plaintiffs concede that they did not produce in support of summary judgment
 2
     any “declaration [that] describes the redacted content of” the image they present. ECF 175 at
 3
     3:23-28.
 4
            Finally, and dispositively, Plaintiffs rely on hearsay that is inadmissible pursuant to Fed.
 5
     R. Evid. 801, et seq.—an NCMEC report—to declare that the image they present constitutes
 6
     image “mAM8xEc.jpg” that was allegedly found on Defendant’s computer media.7 As each
 7
     NCMEC report makes plain at its header: “The following does not constitute verification of the
 8
     identity of the child.” And not only do these hearsay reports expressly disclaim accuracy or
 9
     reliability, Plaintiffs’ attempt to use them here are even more problematic because no witness has
10
     presented evidence that the image presented with Smith’s declaration (1) was found on
11
     Defendant’s media, or (2) is, in fact, image “mAM8xEc.jpg”. In the Declaration of Kevin Laws
12
     in support of Plaintiffs’ Motion for Summary Judgment that Defendant possesses, see ECF 140 at
13
     144, Laws makes no mention of Erika or Tori, and makes no mention of image “mAM8xEc.jpg”.
14
     And while Laws tries to rely on hearsay to suggest that these images were found on Defendant’s
15
     media, he doesn’t in fact go that far. See ECF 140 at 158 ¶ 11 (“The file names on the redacted
16
     images correspond to a number, but not all, of those images viewed by me in the course of my
17
     evidence review in this matter. The file names of the redacted photos correspond as well as to file
18
     names listed in the NCMEC report for the various series.” See also n.6, supra.)
19
            Thus not only do Plaintiffs rely on inadmissible, testimonial hearsay, viz., that S/A Popper
20
     or S/A Barfuss told Laws which images purportedly came from Defendant’s media, the redacted
21
     images he provided aren’t even those, but instead are “images representing the Plaintiffs’ child
22
     exploitation series[,]” and not the actual images found on Defendant’s media.
23
            For each of these reasons, Erika and Tori have failed to meet their burden to obtain
24
     summary judgment, and the Court should set their cases for trial.
25
     ////
26
     ////
27

28          7
                See n.5 supra., re: lack of reliability in “victim notification” reports.
30
                                                           7
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
      Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 9 of 20



 1
            3. Plaintiff “Jenny”
 2
            First, Defendant was not provided the opportunity to depose “Jenny.” Rather, the Court
 3
     accepted the basis of this testimony—that “Jenny” is in fact a victim of sexual abuse—as the
 4
     basis to deny Defendant his Rule 30 rights to depose her and examine her on that predicate factual
 5
     question. ECF 131. Respectfully, that circular logic gets it backward: “Jenny’s” “identity
 6
     remains subject to proof[,]” ECF 131 at 4:21, and it improper to assume the answer in her favor
 7
     without providing Defendant the opportunity to test that claim. See e.g., ECF 117.
 8
            So too, at the time the Court issued that ruling, Plaintiff “Jenny” had declared that
 9
     “identity is not an issue for discovery as the criminal court found each of the Plaintiffs to be
10
     victims of the predicate crime[,]” ECF 127 at 5:1-2, which of course, was patently false. ECF
11
     131 at 4:6-20.8
12
            In addition, Jenny relies on the hearsay, inadmissible letter from defense counsel made
13
     during settlement negotiations in the criminal case, see Fed. R. Evid. 408 & 801, to suggest that
14
     image “Sw1HqoEuks.jpg” was found on Defendant’s media. But she cannot rely on that letter
15
     based on the cited rules of evidence, and in any case, that letter doesn’t identify any file name or
16
     image as Jenny suggests to this Court.
17
            So too, Jenny relies on hearsay—an NCMEC report—to declare that the image she
18
     presents constitutes image “Sw1HqoEuks.jpg” that was allegedly found on Defendant’s computer
19
     media.9 As each NCMEC report makes plain at its header: “The following does not constitute
20
     verification of the identity of the child.” And not only do these hearsay reports expressly disclaim
21
     accuracy or reliability, Plaintiffs’ attempt to use them here are even more problematic because no
22
     witness has presented evidence that the image presented with Jenny’s declaration (1) was found
23
     on Defendant’s media, or (2) is, in fact, image “Sw1HqoEuks.jpg”. In the Declaration of Kevin
24
     Laws in support of Plaintiffs’ Motion for Summary Judgment that Defendant possesses, see ECF
25

26          8
              Indeed, as Plaintiffs then conceded, “[w]ere Plaintiffs herein not identified in the
     underlying criminal case . . . it might be appropriate to order further discovery.” ECF 127 at
27   5:14-15.
28          9
                See n.5 supra., re lack of reliability in “victim notification” reports.
30
                                                           8
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 10 of 20



 1
     140 at 144, Laws makes no mention of Jenny, and makes no mention of image
 2
     “Sw1HqoEuks.jpg”. And while Laws tries to rely on hearsay to suggest that this image was
 3
     found on Defendant’s media, he doesn’t in fact go that far. See ECF 140 at 158 ¶ 11 (“The file
 4
     names on the redacted images correspond to a number, but not all, of those images viewed by me
 5
     in the course of my evidence review in this matter. The file names of the redacted photos
 6
     correspond as well as to file names listed in the NCMEC report for the various series.” See also
 7
     n.6, supra.)
 8
            Thus not only does Plaintiff rely on other inadmissible, testimonial hearsay, viz., that S/A
 9
     Popper or S/A Barfuss told Laws which images purportedly came from Defendant’s media, the
10
     redacted images he provided aren’t even those, but instead are “images representing the
11
     Plaintiffs’ child exploitation series[,]” and not the actual images found on Defendant’s media.
12
            For each of these reasons, Jenny has failed to meet her burden to obtain summary
13
     judgment, and the Court should set her case for trial.
14
            4. Plaintiff “Jessica”
15
            Like her co-plaintiffs, Jessica seeks to rely on defense counsel’s negotiations, addressing
16
     unidentified images, to prove that Defendant possessed an illicit image of her. For the reasons
17
     stated, Jessica may not rely on defense counsel’s negotiations in this way. Fed. R. Evid. 408 &
18
     801. Moreover, nothing in that letter establishes that Defendant possessed image “!at22.jpg”
19
     which Jessica asserts is the image she has presented, but for which she has provided no evidence
20
     that Defendant possessed it. See ECF 175 at 4:2405:10. Even further, Jessica concedes that she
21
     did not produce in support of her motion for summary judgment any “declaration [that] describes
22
     the redacted content of” the image she presents. ECF 175 at 5:6-11.
23
            Finally, Plaintiff Jessica relies on hearsay that is inadmissible pursuant to Fed. R. Evid.
24
     801, et seq.—an NCMEC report—to declare that the image she presents constitutes image
25
     “!at22.jpg” that was allegedly found on Defendant’s computer media.10 As each NCMEC report
26
     makes plain at its header: “The following does not constitute verification of the identity of the
27

28          10
                 See n.5 supra., re lack of reliability in “victim notification” reports.
30
                                                           9
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 11 of 20



 1
     child.” And not only do these hearsay reports expressly disclaim accuracy or reliability, Plaintiff
 2
     Jessica’s attempt to use them here are even more problematic because no witness has presented
 3
     evidence that the image presented with Jenny’s declaration (1) was found on Defendant’s media,
 4
     or (2) is, in fact, image “@at22.jpg”. In the Declaration of Kevin Laws in support of Plaintiffs’
 5
     Motion for Summary Judgment that Defendant possesses, see ECF 140 at 144, Laws makes no
 6
     mention of Jessica, and makes no mention of image “!at22.jpg”. And while Laws tries to rely on
 7
     hearsay to suggest that these images were found on Defendant’s media, he doesn’t in fact go that
 8
     far. See ECF 140 at 158 ¶ 11 (“The file names on the redacted images correspond to a number,
 9
     but not all, of those images viewed by me in the course of my evidence review in this matter. The
10
     file names of the redacted photos correspond as well as to file names listed in the NCMEC report
11
     for the various series.” See also n.6, supra.)
12
            Thus not only do Plaintiffs rely on inadmissible, testimonial hearsay, viz., that S/A Popper
13
     or S/A Barfuss told Laws which images purportedly came from Defendant’s media, the redacted
14
     images he provided aren’t even those, but instead are “images representing the Plaintiffs’ child
15
     exploitation series[,]” and not the actual images found on Defendant’s media.
16
            For each of these reasons, Jessica has failed to meet her burden to obtain summary
17
     judgment, and the Court should set her case for trial.
18
            5. Plaintiff “Lily”
19
            First, Plaintiff “Lily” relies on one federal agent (Findley) and one retired police detective
20
     (Shepherd) to attempt to establish identity. ECF 175 at 5:11-28. But Lily did not disclose her
21
     intended reliance on Findley and Shepherd as witnesses until October 28, the day before the
22
     discovery cutoff, viz., a time at which Defendant could not seek any discovery from either witness
23
     because the requests would require “responses or depositions after the applicable discovery
24
     cutoff[.]” ECF 171 (Order) at 3:9-13. Both witnesses claim to know Lily since the time of her
25
     abuse by father more than 15 years ago. Lily’s untimely disclosures of these two witnesses mean
26
     the Court may not permit Lily to rely on this proffered evidence in any motion or at trial. Fed. R.
27
     Civ. P. 37(c)(1); ); Yetti by Molly Ltd., 259 F.3d at 1106; Hoffman, 541 F.3d at 1179-80.
28

30
                                                       10
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 12 of 20



 1
            So too, Plaintiff Lily relies on multiple layers of inadmissible hearsay see Fed. R. Evid.
 2
     801, et seq.—an NCMEC report and statements attributed to federal agent Barfuss to declare that
 3
     image “6HYPoh3.jpg” was found on Defendant’s media. ECF 175 at 5:11-25. 11 But there is no
 4
     record of Barfuss’s hearsay statement, and Barfuss provided no testimony nor any declaration,
 5
     nor was Barfuss subject to cross examination nor timely disclosed by Plaintiffs as a potential
 6
     witness upon which any of them would rely. For the reasons stated above, Lily may neither rely
 7
     upon the unreliable, hearsay NCMEC report nor Barthus’s hearsay to meet her burden here.
 8
            For each of these reasons, Lily has failed to meet her burden to obtain summary judgment,
 9
     and the Court should set her case for trial.
10
            6. Plaintiff “Maureen”
11
            First, Defendant was not provided the opportunity to depose “Maureen.” Rather, the
12
     Court accepted the basis of this testimony—that “Maureen” is in fact a victim of sexual abuse—
13
     as the basis to deny Defendant his Rule 30 rights to depose her and examine her on that predicate
14
     factual question. ECF 131. Respectfully, that circular logic gets it backward: “Maureen’s”
15
     “identity remains subject to proof[,]” ECF 131 at 4:21, and it improper to assume the answer in
16
     her favor without providing Defendant the opportunity to test that claim. See e.g., ECF 117.
17
            So too, at the time the Court issued that ruling, Plaintiff “Maureen” had declared that
18
     “identity is not an issue for discovery as the criminal court found each of the Plaintiffs to be
19
     victims of the predicate crime[,]” ECF 127 at 5:1-2, which of course, was patently false. ECF
20
     131 at 4:6-20.12
21
            In addition, Maureen attests that she has not seen the images of her alleged childhood
22
     abuse, and does not want to. ECF 140 at 281 ¶ 7. As a result, Maureen’s reliance on her own
23
     declaration to provide identify, see ECF 175 at 6:12-19, does not meet her burden of proof at all.
24
     ////
25

26          11
              See n.4 supra., re lack of reliability in “victim notification” reports.
            12
              Indeed, as Plaintiffs then conceded, “[w]ere Plaintiffs herein not identified in the
27   underlying criminal case . . . it might be appropriate to order further discovery.” ECF 127 at
     5:14-15.
28

30
                                                        11
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 13 of 20



 1
            Next Maureen relies on one retired federal agent Rothrock to attempt to establish identity.
 2
     ECF 175 at 6:21-28. But Maureen did not disclose her intended reliance on Rothrock as a
 3
     witness until October 28, the day before the discovery cutoff, viz., a time at which Defendant
 4
     could not seek any discovery from him because the requests would require “responses or
 5
     depositions after the applicable discovery cutoff[.]” ECF 171 (Order) at 3:9-13. Rothrock claims
 6
     to know Maureen since the time of her abuse approximately 20 years ago. Maureen’s untimely
 7
     disclosures of this witness means the Court may not permit her to rely on this proffered evidence
 8
     in any motion or at trial. Fed. R. Civ. P. 37(c)(1); ); Yetti by Molly Ltd., 259 F.3d at 1106;
 9
     Hoffman, 541 F.3d at 1179-80.
10
            So too, Plaintiff Maureen relies on multiple layers of inadmissible hearsay see Fed. R.
11
     Evid. 801, et seq.—an NCMEC report and statements attributed to federal agent Barfuss to
12
     declare that image “180x240_d2e67a324e8df6c242cc.jpg” was found on Defendant’s media.
13
     ECF 175 at 6:12-25. 13 But Laws makes no mention of Maureen or that file in this declaration,
14
     see ECF 140 at 144-159. And while Laws tries to rely on hearsay to suggest that these images
15
     were found on Defendant’s media, he doesn’t in fact go that far. See ECF 140 at 158 ¶ 11 (“The
16
     file names on the redacted images correspond to a number, but not all, of those images viewed by
17
     me in the course of my evidence review in this matter. The file names of the redacted photos
18
     correspond as well as to file names listed in the NCMEC report for the various series.” See also
19
     n.6, supra.)
20
            Thus not only do Plaintiffs rely on inadmissible, testimonial hearsay, viz., that S/A Popper
21
     or S/A Barfuss told Laws which images purportedly came from Defendant’s media, the redacted
22
     images he provided aren’t even those, but instead are “images representing the Plaintiffs’ child
23
     exploitation series[,]” and not the actual images found on Defendant’s media.
24
            For each of these reasons, Maureen has failed to meet her burden to obtain summary
25
     judgment, and the Court should set her case for trial.
26
     ////
27

28          13
                 See n.4 supra., re lack of reliability in “victim notification” reports.
30
                                                           12
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 14 of 20



 1
            7. Plaintiff “Mya”
 2
            Plaintiffs rely on untimely disclosed witnesses Jane Roe and Corporal Brown to assert
 3
     identity. ECF 175 at 7:11-28. For the reasons set forth above, Rule 37 precludes Mya from
 4
     relying on those witnesses at any motion or at trial.
 5
            Second, without citation to the record, Mya simply lists file name “p0pxBjTOzZ.jpg” as
 6
     evidence of pornographic content. The lack of any witness to support that assertion dooms Mya’s
 7
     request for summary judgment.
 8
            Finally, Mya relies on multiple layers of inadmissible hearsay see Fed. R. Evid. 801, et
 9
     seq.—an NCMEC report, and statements attributed to federal agent Popper, to declare that image
10
     “p0pxBjTOzZ.jpg” was found on Defendant’s media. ECF 175 at 7:11-26. 14 Because Laws
11
     makes plain his reliance on Popper’s hearsay statements to support this contention of fact, see
12
     ECF 140 at 147 ¶ 8, the Court may not rely on those contentions to support summary judgment.
13
            For each of these reasons, Mya has failed to meet her burden to obtain summary
14
     judgment, and the Court should set her case for trial.
15
            8. Plaintiff “Pia”
16
            Pia asserts that Corporal Brown establishes the sexual content of file “9ztrPeL.jpg.” ECF
17
     175 at 8:15-21. That assertion is not accurate. Brown makes no mention of that file, nor does she
18
     connect any such file to Pia, much less Defendant.
19
            Second, Pia relies on multiple layers of inadmissible hearsay see Fed. R. Evid. 801, et
20
     seq.—an NCMEC report, and statements attributed to federal agent Popper, to claim that image
21
     “9ztrPeL.jpg.” was found on Defendant’s media. ECF 175 at 8:15-25. Because Laws makes
22
     plain his reliance on Popper’s hearsay statements to support this claim of fact, see ECF 140 at 147
23
     ¶ 8, the Court may not rely on those contentions to support summary judgment. Indeed, Laws
24
     makes no mention of file “9ztrPeL.jpg” at any point in his declaration. See ECF 140 at 153-156.
25
            For each of these reasons, Pia has failed to meet her burden to obtain summary judgment,
26
     and the Court should set her case for trial.
27

28          14
                 See n.4 supra., re lack of reliability in “victim notification” reports.
30
                                                           13
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 15 of 20



 1
            9. Plaintiff “Sally”
 2
            In her motion, Sally relied on a non-pornographic image, which she claims is file
 3
     “180x240_4780244fc4d111bb6902.jpg”. Compare ECF 140 at 152-53 with ECF 149 at 15:23-
 4
     18:28. Sally now abandons that showing in full. ECF 175 at 9:7-20.
 5
            Instead, she now asserts that file “270x330_f28718ae8410b28” includes her in the image
 6
     (asserting “expanded” frame shows Sally), but she offers no evidence that support that contention.
 7
     Her expert Kevin Laws made no such claim in his declaration or deposition. See ECF 140 at 148-
 8
     50. No person identifies Sally as depicted in “270x330_f28718ae8410b28”, and Plaintiffs cite to
 9
     no such evidence. ECF 175 at 9:7-20. The failure to disclose this so-called expert opinion means
10
     Plaintiffs cannot rely upon it in any event. See Fed. R. Civ. P. 26(b)(2); see also ECF 146-11
11
     (Balogh Declaration); ECF 146-17 (Plaintiffs’ expert disclosures).
12
            Sally also cites to image “240x180_82571efbaa76d6b3cdd3.jpg”—an image she claims is
13
     of “Sierra”—has some import to this case, but doesn’t claim at all that that image contains
14
     pornographic content depicting Sally. So too, this so-called expert opinion was never disclosed,
15
     and thus may not be considered now. See Fed. R. Civ. P. 26(b)(2); see also ECF 146-11 (Balogh
16
     Declaration); ECF 146-17 (Plaintiffs’ expert disclosures).
17
            Last, on question of whether “270x330_f28718ae8410b28”—the only picture Sally claims
18
     is pornographic, but without citing to any evidence that supports that bare contention—was found
19
     on Defendant’s media, Sally (like the other Plaintiffs), relies on multiple layers of inadmissible
20
     hearsay see Fed. R. Evid. 801, et seq.—an NCMEC report, and statements attributed to federal
21
     agent Popper, to claim that image a photograph not depicting Sally,
22
     “240x180_82571efbaa76d6b3cdd3.jpg” was found on Defendant’s media. ECF 175 at 9:7-18. 15
23
     Because Laws makes plain his reliance on Popper’s hearsay statements to support this claim, see
24
     ECF 140 at 147 ¶ 8, the Court may not rely on those contentions to support summary judgment.
25
            For each of these reasons, Sally has failed to meet her burden to obtain summary
26
     judgment, and the Court should set her case for trial.
27

28          15
                 See n.5 supra., re lack of reliability in “victim notification” reports.
30
                                                           14
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 16 of 20



 1
             10. Plaintiff “Sarah”
 2
             First, Defendant was not provided the opportunity to depose “Sarah.” Rather, the Court
 3
     accepted the basis of this testimony—that “Sarah” is in fact a victim of sexual abuse—as the basis
 4
     to deny Defendant his Rule 30 rights to depose her and examine her on that predicate factual
 5
     question. ECF 131. Respectfully, that circular logic gets it backward: “Sarah’s” “identity
 6
     remains subject to proof[,]” ECF 131 at 4:21, and it improper to assume the answer in her favor
 7
     without providing Defendant the opportunity to test that claim. See e.g., ECF 117.
 8
             So too, at the time the Court issued that ruling, Plaintiff “Sarah” had declared that
 9
     “identity is not an issue for discovery as the criminal court found each of the Plaintiffs to be
10
     victims of the predicate crime[,]” ECF 127 at 5:1-2, which of course, was patently false. ECF
11
     131 at 4:6-20.16
12
             Next, Sarah asserts that the record establishes that image “Carved[136]8460].jpg”
13
     contains pornographic content. ECF 175 at 9:21-10:3. But contrary to her assertion, neither her
14
     declaration, see ECF 140 at 293, nor Detective Behymer, see ECF 140 at 299, declare any such
15
     thing. (And, as before, the untimely disclosure of Detective Behymer as a witness precludes
16
     Sarah from relying on her as a witness for motion practice or trial. See Fed. R. Civ. P. 37(c)(1)).
17
             So too, Sarah relies on hearsay that is inadmissible pursuant to Fed. R. Evid. 801, et
18
     seq.—an NCMEC report—to declare that the image she presents constitutes image
19
     “Carved[136]8460].jpg” that was allegedly found on Defendant’s computer media.17 As each
20
     NCMEC report makes plain at its header: “The following does not constitute verification of the
21
     identity of the child.”
22
             And not only do these hearsay reports expressly disclaim accuracy or reliability, Plaintiff
23
     Sarah’s attempt to use them here are even more problematic because no witness has presented
24

25            Indeed, as Plaintiffs then conceded, “[w]ere Plaintiffs herein not identified in the
             16

     underlying criminal case . . . it might be appropriate to order further discovery.” ECF 127 at
26   5:14-15.
27           17
                  See n.5 supra., re lack of reliability in “victim notification” reports.
28

30
                                                            15
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 17 of 20



 1
     evidence that the image presented (1) constitutes “Carved[136]8460].jpg” or (2) that image
 2
     “Carved[136]8460].jpg” was found on Defendant’s media. Compare ECF 175 at 9:21-10:4 with
 3
     ECF 140 at 144-49 (Laws Declaration omitting any mention of “Carved[136]8460].jpg”.) More
 4
     directly, in the Declaration of Kevin Laws in support of Plaintiffs’ Motion for Summary
 5
     Judgment that Defendant possesses, see ECF 140 at 144, Laws makes no mention of image
 6
     “Carved[136]8460].jpg”. And while Laws tries to rely on hearsay to suggest that these images
 7
     were found on Defendant’s media, he doesn’t in fact go that far. See ECF 140 at 158 ¶ 11 (“The
 8
     file names on the redacted images correspond to a number, but not all, of those images viewed by
 9
     me in the course of my evidence review in this matter. The file names of the redacted photos
10
     correspond as well as to file names listed in the NCMEC report for the various series.” See also
11
     n.6, supra.)
12
             Thus not only do Plaintiffs rely on inadmissible, testimonial hearsay, viz., that S/A Popper
13
     or S/A Barfuss told Laws which images purportedly came from Defendant’s media, the redacted
14
     image Sarah relies on aren’t necessarily those, but instead are “images representing the Plaintiffs’
15
     child exploitation series[,]” and not the actual images found on Defendant’s media.
16
             For each of these reasons, Sarah has failed to meet her burden to obtain summary
17
     judgment, and the Court should set her case for trial.
18
             11. Plaintiff “Savannah”
19
             Savannah asserts that image “180x240_06ad74ac075b5bb1d517.jpg” depicts child
20
     pornography. ECF 175 at 10:17-26. But Savannah relies on hearsay that is inadmissible pursuant
21
     to Fed. R. Evid. 801, et seq.—an NCMEC report—to declare that this image was found on
22
     Defendant’s media.18 As each NCMEC report makes plain at its header: “The following does not
23
     constitute verification of the identity of the child.”
24
             So too, Laws declaration relies on Popper’s and/or Barfuss’s inadmissible hearsay
25
     statements to assert that this image was found on Defendant’s media. See ECF 140 at 147 ¶ 8.19
26
27           18
                  See n.5 supra., re lack of reliability in “victim notification” reports.
28           19
                  See n.5 supra., re lack of reliability in “victim notification” reports.
30
                                                            16
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 18 of 20



 1
     So too, the untimely disclosure of Barfuss as a potential witness in this matter bars her testimony
 2
     pursuant to Fed. R. Civ. P. 37(c)(1).
 3
            For each of these reasons, Savannah has filed to meet her burden to obtain summary
 4
     judgment, and the court should set her case for trial.
 5
            12. Plaintiff “Sierra”
 6
            Sierra asserts that image “270x330_f28718ae8410b289b47e.jpg” depicts child
 7
     pornography. ECF 175 at 11:4-12. But Sierra relies on hearsay that is inadmissible pursuant to
 8
     Fed. R. Evid. 801, et seq.—an NCMEC report and statements from Popper and Barfuss—to
 9
     declare that this image was found on Defendant’s media. Id. at 11:4-20.20 As each NCMEC
10
     report makes plain at its header: “The following does not constitute verification of the identity of
11
     the child.” So too, Laws declaration relies on Popper’s and Barfuss’s inadmissible hearsay
12
     statements to assert that this image was found on Defendant’s media. See ECF 140 at 147 ¶ 8.
13
     So too, the untimely disclosure of Barfuss as a potential witness in this matter bars her testimony
14
     pursuant to Fed. R. Civ. P. 37(c)(1).
15
            For each of these reasons, Sierra has failed to meet her burden to obtain summary
16
     judgment, and the court should set her case for trial.
17
            13. Plaintiff “Skylar”
18
            Skylar contends that image “17btguD.jpg” depicts child pornography. ECF 175 at 11:21-
19
     28. But Skylar relies on hearsay that is inadmissible pursuant to Fed. R. Evid. 801, et seq.—an
20
     NCMEC report and statements from Popper and Barfuss—to declare that this image was found
21
     on Defendant’s media. Id. at 11:4-20.21 As each NCMEC report makes plain at its header: “The
22
     following does not constitute verification of the identity of the child.” So too, Laws declaration
23
     relies on Popper’s and Barfuss’s inadmissible hearsay statements to assert that this image was
24
     found on Defendant’s media. See ECF 140 at 147 ¶ 8. So too, the untimely disclosure of Barfuss
25
     as a potential witness in this matter bars her testimony pursuant to Fed. R. Civ. P. 37(c)(1).
26
27          20
                 See n.5 supra., re lack of reliability in “victim notification” reports.
28          21
                 See n.5 supra., re lack of reliability in “victim notification” reports.
30
                                                           17
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 19 of 20



 1
            For each of these reasons, Skylar has failed to meet her burden to obtain summary
 2
     judgment, and the court should set her case for trial.
 3
            14. Plaintiff “Violet.”
 4
            Violet contends that image “180x240_f86cc9955c6acb773216.jpg” depicts child
 5
     pornography. ECF 175 at 12:9-23. But she relies on untimely disclosed witness Jeffrey Stetler to
 6
     make that claim, see id., and Stetler’s declaration makes no mention of image
 7
     “180x240_f86cc9955c6acb773216.jpg”. (And Plaintiffs’ untimely disclosure of STetler bars
 8
     consideration of his “evidence” in any case. See Fed. R. Civ. P. 37(c)(1). Nor does Laws identify
 9
     this image in his declaration. See ECF 140 at 148 ¶ 9. For this reason alone, the Court should
10
     deny Violet summary judgment.
11
            So too, Violet relies on hearsay that is inadmissible pursuant to Fed. R. Evid. 801, et
12
     seq.—an NCMEC report and statements from Popper and Barfuss—to declare that this image was
13
     found on Defendant’s media. Id. at 11:4-20.22 (But, again, Laws did not attest that image
14
     “180x240_f86cc9955c6acb773216.jpg” was found on Defendant’s media. See ECF 140 at 148 ¶
15
     9, and Plaintiffs’ did not disclose any such testimony in their expert disclosures, barring
16
     consideration of this evidence in any event. See ECF 146-11 & ECF 146-17.) Moreover, as each
17
     NCMEC report makes plain at its header: “The following does not constitute verification of the
18
     identity of the child.” So too, Laws declaration relies on Popper’s and Barfuss’s inadmissible
19
     hearsay statements to assert that some other image was found on Defendant’s media. See ECF
20
     140 at 147 ¶ 8. So too, the untimely disclosure of Barfuss as a potential witness in this matter
21
     bars her testimony pursuant to Fed. R. Civ. P. 37(c)(1).
22
            For each of these reasons, Violet has failed to meet her burden to obtain summary
23
     judgment, and the court should set her case for trial.
24
     ////
25

26   ////

27

28
            22
                 See n.5 supra., re lack of reliability in “victim notification” reports.

30
                                                           18
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
     Case 4:19-cv-02184-PJH Document 177 Filed 03/19/21 Page 20 of 20



 1                                           CONCLUSION
 2           Based on the arguments set forth above, as well as the arguments presented at ECF 146
 3
     and ECF 149-154, the Court should deny Plaintiffs and each of them summary judgment and set
 4
     this matter for trial.
 5
                                                          Respectfully submitted,
 6

 7                                                        COLEMAN & BALOGH LLP

 8   DATED: March 19, 2021                                /s/ E. A. Balogh
                                                          ETHAN A. BALOGH
 9
                                                          Attorneys for Defendant
10                                                        RANDALL CURTIS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                     19
31   DEF. CURTIS OBJECTIONS & REPLY RE: PLTFS’ SUPP. PRESENTATION ISO MSJ
     19 CV. 2184 PJH
32
